Citation Nr: 1423560	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a skin disorder, to include tinea versicolor and tinea pedis.

4.  Entitlement to service connection for arthralgias.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for dyslipidemia.

7.  Entitlement to service connection for nicotine dependence.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for atrial fibrillation, claimed as ischemic heart disease.


REPRESENTATION

Appellant represented by:	Tommy Klepper, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was scheduled for a Board hearing at the RO in December 2012, but he withdrew his hearing request.

The Veteran's representative has submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue(s) of entitlement to COPD, depression, nicotine dependence, hypertension, and atrial fibrillation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that it is at least as likely as not that a skin disorder, to include tinea versicolor and tinea pedis, occurred during, or as a result of, military service.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that it is at least as likely as not that headaches occurred as a result of his service-connected hearing loss and tinnitus disabilities.

3.  Arthralgias are not a disease or disability under VA law and regulations.

4.  Dyslipidemia is a laboratory finding, not a disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1.  A skin disorder was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Headaches were incurred secondary to a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  Arthralgias are not a disease or injury that was incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Dyslipidemia is not a disease or injury that was incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2013).  With respect to the claims of entitlement to service connection for a skin disorder and headaches, the Board notes that these claims are being granted in full, as will be discussed below.  Therefore, the Board finds that any error in notice or assistance in regard to these two claims is harmless.

Concerning the other claims decided herein, the Veteran was sent a letter in March 2010 which predated the rating decision and explained the types of evidence that VA would obtain on behalf of the Veteran and the types of evidence VA could request on his behalf.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records from the Veteran's period of active service, VA treatment records, private treatment records, and written statements submitted on behalf of the Veteran. 

The Veteran was not provided an examination in regard to the claimed arthralgias and dyslipidemia.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination or medical opinion on the issue of dyslipidemia because, as will be discussed below, dyslipidemia is not considered disabilities.  Therefore, an examination or opinion would not be useful, and the record contains sufficient information so as to allow the Board to decide the claims.

As to the claim for arthralgia, the Board notes that there is no credible evidence of record suggesting an association between the claimed arthralgia and service.  Specifically, the Board notes that the Veteran has not alleged that he has experienced continuous symptoms since service, and there is no competent evidence otherwise suggesting an association to service.  Therefore, the criteria for obtaining an examination or opinion are not met.


II.  Service Connection Claims

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skin Disorder, to include Tinea Versicolor

Service treatment records show that in May 1983, the Veteran was treated for athlete's foot.  In August 1963, a treatment provider observed a growth on the bottom of the Veteran's feet and remarked that the Veteran had tinea pedis.  In September 1963, the Veteran was treated for severe athlete's foot.  In October 1963, the Veteran was treated for tinea pedis.  On the Veteran's September 1965 and September 1966 Reports of Medical History, he indicated that he did not have a skin disease.  The reports of September 1965 and September 1966 service examinations indicate that the Veteran did not have a skin problem.

At the Veteran's April 2007 Agent Orange Registry Examination, the Veteran reported experiencing red splotches on his skin that were worse with heat.  The examiner observed large, well-circumscribed lesions on the Veteran's trunk and upper arms.  The assessment was tinea versicolor.

In July 2012, the Veteran underwent an independent medical examination from a private examiner.  The Veteran told the examiner that while on active duty in Thailand, he developed a rash on his chest, trunk, arms and legs.  He remarked that his rash would flare up and be more apparent at some times more than others.  When the weather was drier, his rash improved.  He said that medicines had been tried but had not been of benefit.  The examiner noted that the service treatment records showed treatment for tinea pedis.  The examiner opined that the Veteran had tinea versicolor and tinea pedis that was related to his service.  The examiner explained that it was very hot in Thailand, and the Veteran had to wear a uniform.  As such, there was always moisture on the Veteran's skin which caused tinea fungus dermatophytes to grow on his skin and toes.

After a review of the evidence above and resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for a skin disorder, to include both tinea versicolor and tinea pedis.  Although the Veteran indicated on a Report of Medical History at the conclusion of his service that he did not have a skin disorder, the service treatment records clearly indicate that he was treated on multiple occasions while on active duty for tinea pedis.  The July 2012 independent medical examiner noted that in-service treatment, gave a diagnosis of current skin disabilities, and provided a medical connection between the two.  Significantly, none of the other medical evidence of record contradicts the July 2012 medical opinion.  

As such, service connection for a skin disorder, to include tinea versicolor and tinea pedis, is warranted.

C.  Headaches

The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of a headache disorder.

At the Veteran's April 2007 Agent Orange Registry Examination, the Veteran reported experiencing headaches.  The examiner indicated that the Veteran had tension headaches.

An October 2007 VA treatment note reflects that the Veteran experienced headaches approximately two times a week for the prior six months.  The headaches were not ocular related and were relieved with over-the-counter medicine.

In July 2012, the Veteran underwent an independent medical examination from a private examiner.  The Veteran reported experiencing occasional minor headaches while on active duty.  He said that he began experiencing migraine headaches in 1968, and these headaches continued through the mid-1990s.  At that time, his headaches began to gradually diminish, and since then, he had headaches only occasionally.

The examiner noted that service-connection was in effect for hearing loss and tinnitus.  He explained that the injury to the Veteran's ears from noise exposures made him more prone to develop the severe migraine headache syndrome he had described.  His opinion was that the noise-induced hearing loss, injury to the hearing cells, and the disturbance of the central nervous system resulted in a migraine headache syndrome.  He gave diagnoses of migraine headache syndrome and tension headaches and explained that while the migraine headaches were related to the hearing loss, the tension headaches would not be service connected.

The Board notes that in giving his opinion, the July 2012 private examiner drew from the evidence of record and gave a medical explanation to support his conclusion.  Significantly, nothing within the outpatient records is contradictory.  His opinion relates directly to this Veteran, and his opinion considers both the Veteran's assertions and documented history.  As such, the Board affords this medical opinion significant probative value.

In evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Likewise, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In light of the fact that service connection is in effect for hearing loss and tinnitus, and in light of the most persuasive medical opinion that the Veteran's migraine headaches were caused by service-connected hearing loss and tinnitus, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's headaches incurred secondary to his service-connected hearing loss and tinnitus.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for headaches is warranted.

D.  Arthralgias and Dyslipidemia

At a VA Agent Orange Registry examination conducted in April 2007, the examiner noted arthralgias and dyslipidemia.  The Veteran contends he is entitled to service connection for these findings.

By definition, arthralgia is a general term for pain in a joint.  Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003).  However, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).

Furthermore, although the Veteran is seeking service connection for arthralgias, he has not asserted that his arthralgias began in service or have continued since service.  There is also no medical evidence suggesting an association between the claimed arthralgia and his military service.  Therefore, the preponderance of the evidence is against granting service connection for the claimed arthralgia.

By definition, dyslipidemia is a general term for an abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood.  Dorland's Illustrated Medical Dictionary 575 (30th ed. 2003).  As such, this is a laboratory test result and not, in and of itself, a disability or injury for which service connection can be granted. While dyslipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Veteran is competent to identify joint pains, however, he is not able to diagnose an underlying pathology.  Similarly, the evidence does not show that the Veteran has had the requisite training or specialized knowledge necessary to identify a diagnosable disability of the lipids.

Accordingly, for the reasons and bases set forth above, service connection for arthralgias and dyslipidemia is not warranted.


ORDER

Service connection for a skin disorder, to include tinea versicolor, is granted.

Service connection for headaches is granted.

Service connection for arthralgias is denied.

Service connection for dyslipidemia is denied.


REMAND

I.  Depression

The Veteran has claimed service connection for depression under two separate theories of entitlement:  first, as directly related to his active duty service; and second, as related to his service-connected hearing loss and tinnitus.

The service treatment records are negative for any signs, symptoms, or treatment for a psychiatric disorder.

At a VA Agent Orange Registry examination conducted in April 2007, the Veteran was encouraged to discuss his depression with his primary care physician.

In January 2014, the Veteran underwent a mental disorder examination by a private examiner.  The examiner opined that the Veteran had a single psychiatric diagnosis:  major depression, severe, without psychotic features.  It was further noted that the Veteran experienced total occupational and social impairment due to this psychiatric disorder.  The examiner indicated that the Veteran's depression started in the service while he was away from home and then developed over many years.

While the January 2014 examiner provides useful evidence regarding the presence of a current psychiatric diagnosis, it does not appear that the given etiology opinion was based on all of the evidence of record.  The examiner herself indicated her opinion was based on a face-to-face interview with the Veteran; it does not appear that the claims file or the service treatment records were reviewed.  Significantly, the examiner makes no mention of the fact that the Veteran indicated on two separate Reports of Medical History-in September 1965 and September 1966-that he did not experience depression or excessive worry.  Additionally, no mention is made of the Veteran's alternative contention that his depression is due to his service-connected hearing loss and tinnitus.  In light of these deficiencies, the Board finds that the Veteran should be scheduled for a VA compensation and pension examination for an etiology opinion that is based on a review of all of the evidence of record.

II.  COPD and Nicotine Dependence

At a VA Agent Orange Registry examination conducted in April 2007, the examiner assessed COPD and nicotine addiction.  The Veteran contends he is entitled to service connection for these findings.

In his December 2012 brief, the Veteran's attorney remarked that the Veteran's depression contributed to his need to smoke for relief.  The attorney cited to VA Gen. Coun. Prec. 6-2003 (Oct. 28, 2003), for the premise that secondary service connection for a disability related to the Veteran's use of tobacco products after active duty can be granted where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the Veteran's use of tobacco products during service.  As such, the Veteran's claims for service connection COPD and nicotine dependence are inextricably intertwined with his claim for service connection for depression, and the Board must defer adjudication of these claims pending resolution of the claim for service connection for depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

III.  Hypertension and Atrial Fibrillation

Similarly, at a VA Agent Orange Registry examination conducted in April 2007, the examiner assessed hypertension.  Subsequently, in July 2007, a VA treatment provider indicated that the Veteran had new-onset atrial fibrillation and stable hypertension.  The Veteran contends he is entitled to service connection for these findings.

In his December 2012 brief, the Veteran's attorney remarked that the Veteran's service-connected hearing loss and tinnitus caused him stress and frustration.  He essentially argued that this stress and frustration either caused or aggravated the Veteran's hypertension and atrial fibrillation.  In light of these allegations, the Board finds that a VA examination for an etiology opinion regarding the Veteran's hypertension and atrial fibrillation would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his relevant outstanding medical treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Thereafter, schedule the Veteran for a mental disorders examination by an appropriate physician to determine the presence, nature and etiology of any diagnosed psychiatric disorders, to include depression.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed psychiatric disorder, to include depression, is attributable to service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed psychiatric disorder, to include depression, was caused or permanently aggravated by service-connected disability (to include as related to stress caused by the service-connected hearing loss and tinnitus).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A copy of the letter notifying the Veteran of the date and time of this examination should be associated with the record.

3.  Thereafter, schedule the Veteran for a cardiovascular examination by an appropriate physician to determine the presence, nature and etiology of any diagnosed cardiovascular disorders, to include hypertension and atrial fibrillation.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed cardiovascular disorder, to include hypertension and atrial fibrillation, is attributable to service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed cardiovascular disorder, to include hypertension and atrial fibrillation, was caused or permanently aggravated by service-connected disability (to include as related to stress caused by the service-connected hearing loss and tinnitus).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A copy of the letter notifying the Veteran of the date and time of this examination should be associated with the record.

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


